Exhibit 10.26

Jones Lang LaSalle Incorporated

Non-Executive Director Compensation Plan

Summary of Terms and Conditions

 

Amended and Restated as of March 6, 2008

 

I. Introduction:

The Non-Executive Director Compensation Plan (as amended and restated, the
“Plan”) of Jones Lang LaSalle Incorporated (the “Company”) is designed to
attract and retain highly qualified individuals to serve as non-executive
members of the Company’s Board of Directors and to align the interests of the
non-executive directors (the “Directors”) with those of the Company’s
shareholders. Members of the Board of Directors who are also employees and/or
officers of the Company do not qualify for compensation under the Plan. The
terms of the Plan as set forth below are effective for service on the Board of
Directors on and after March 6, 2008.

 

II. Compensation:

The Plan provides each of the Company’s Directors the following compensation for
service on the Company’s Board of Directors:

 

  A. One-Time Grant of Restricted Stock Upon Initial Election to the Board of
Directors

Upon his or her initial election to the Board of Directors, each Director shall
receive a one-time grant of restricted shares of Common Stock in the aggregate
amount of $75,000. The number of restricted shares shall be calculated based on
the closing price of the Company’s Common Stock on the date of the grant. The
restricted shares shall vest five years from the date of the grant.

 

  B. Cash

Each Director shall receive the following compensation in cash, subject to
certain elections that each Director may otherwise make as described below.

 

  a. Annual Retainer - $60,000 in cash, payable in equal quarterly installments
in advance, promptly after the beginning of each calendar quarter.

 

  b. Board Meeting Attendance Fees - $3,000 for attendance at each meeting
($1,000 for each telephonic meeting), payable promptly after each meeting.

 

  c. Committee Meeting Attendance Fees - $1,500 for attendance at each meeting
($1,000 for each telephonic meeting), payable promptly after each meeting.

 

  d. Audit Committee Chair Additional Retainer – The Chair of the Audit
Committee shall be paid an annual retainer of $20,000, to be paid in full and in
advance following the appointment of the Chair after each Annual Meeting of
Shareholders, such payment to be made promptly after the end of the second
calendar quarter each year.



--------------------------------------------------------------------------------

  e. Compensation Committee Chair Additional Retainer – The Chair of the
Compensation Committee shall be paid an annual retainer of $10,000, to be paid
in full and in advance following the appointment of the Chair after each Annual
Meeting of Shareholders, such payment to be made promptly after the end of the
second calendar quarter each year.

 

  f. Nominating and Governance Committee Chair Additional Retainer – The Chair
of the Nominating and Governance Committee shall be paid an annual retainer of
$5,000, to be paid in full and in advance following the appointment of the Chair
after each Annual Meeting of Shareholders, such payment to be made promptly
after the end of the second calendar quarter each year.

 

  g. Audit Committee Member Additional Retainer – Each member of the Audit
Committee (other than the Chairman of the Audit Committee) shall be paid an
annual retainer of $5,000, to be paid in full and in advance following the
appointment of such member after each Annual Meeting of Shareholders, such
payment to be made promptly after the end of the second calendar quarter each
year.

For administrative convenience, the Company in its discretion may delay payments
for individual telephonic meetings until such time as other payments for
in-person Board meetings are being made.

 

  C. Annual Grants of Restricted Stock

At the time of each Annual Meeting of Shareholders, each Director shall receive
an annual grant of restricted shares of Common Stock in the aggregate amount of
$90,000. The number of restricted shares shall be calculated based on the
closing price of the Company’s Common Stock on the date of the grant. The
restricted shares shall vest five years from the date of the grant.

 

  D. Common Stock Alternative with Respect to Annual Retainer

 

  i. Percentage Election - Directors may elect to receive any or all of their
Annual Retainer(s) and/or Meeting Attendance Fees in shares of the Company’s
Common Stock (rather than in cash) in increments of 5% (i.e., 5%, 10%, 15%,
etc.)

 

  ii. Receipt/Deferral - Directors may elect to take receipt of their shares of
Company’s Common Stock according to either paragraphs 1 or 2 below:

 

  1.

During the year in which the Annual Retainer(s) and/or Meeting Attendance Fees
are earned. In the case of the Annual Retainer(s), the number of shares shall be
determined quarterly and shall be equal to the percentage of the Annual Retainer
elected, divided by four, divided by the price per share of Company

 

2



--------------------------------------------------------------------------------

 

Stock on the last day of each quarter. In the case of Meeting Attendance Fees,
the number of shares shall be determined quarterly based on the actual Meeting
Attendance Fees payable during that quarter and shall be equal to the to the
percentage of the Meeting Attendance Fees elected divided by the price per share
of Company Stock on the last day of each quarter. For administrative purposes,
shares may not actually be distributed until after the end of the year in which
the Annual Retainer was earned.

 

  Or

 

  2. On a deferred basis:

 

  a. when they retire from the Board of Directors;

 

  b. a specified number of years (not to exceed 10) after the date on which they
retire from the Board of Directors; or

 

  c. for a specified number of years (not less than 1 or more than 10) after the
election is made.

Notwithstanding the foregoing, in no event shall the distribution of shares be
accelerated at a time earlier than which they otherwise would have been
distributed, whether by amendment of the Plan, exercise of the Company’s
discretion or otherwise, except in the event of a Director’s death or long-term
disability.

 

  iii. Deferral Election - Any election to defer shares shall be made prior to
the year in which the Annual Retainer and/or the Meeting Attendance Fees subject
to deferral shall be earned. Any newly elected Director shall have five (5) days
from the date of his or her election to the Board to elect to defer any
percentage hereunder. The initial deferral election shall clearly specify the
time of payment. All deferral elections shall be irrevocable.

 

  iv. Dividends/Stock Splits - Dividends, if any, on deferred shares of Common
Stock shall be paid in additional shares having a fair market value equal to the
amount of the dividends paid on the date of payment. However, any fractional
shares shall be paid in cash. Deferred Stock shall be subject to any stock
splits, reverse stock splits, or stock dividends.

 

  v. Code Section 409A – The Plan is subject to the provisions of Section 409A
of the Internal Revenue Code enacted under the American Jobs Creation Act of
2004, and any regulations issued thereunder. The Plan shall be interpreted and
administered consistent with this intent and shall apply to all amounts deferred
on or after January 1, 2005. The Company reserves the right to amend or modify
this Section D in order to comply with regulations promulgated by the Department
of Treasury under Code Section 409A.

 

3



--------------------------------------------------------------------------------

E. Deferral Opportunities Under U.S. Deferred Compensation Plan

Those Directors who are subject to the payment of United States federal income
taxes are eligible to participate in the Company’s U.S. Deferred Compensation
Plan with respect to any or all of the cash amounts payable under this Plan.
Participation in the Deferred Compensation Plan is subject to the separate
documentation, agreements and elections that will be provided to any Director
upon request.

 

F. General

 

  a. Administration - This plan will be administered by the Nominating and
Governance Committee of the Board of Directors.

 

  b. Non-Committee Member Attendance. A Director who voluntarily attends the
meeting of a Committee of which he is not a voting member shall not be
compensated for attendance at such meeting.

 

  c. Source of Stock – All shares of the Company’s Common Stock granted under
this Plan shall be issued out of the Company’s Amended and Restated Stock Award
and Incentive Plan, as in effect from time to time (the “SAIP”) and shall
otherwise be subject to the terms of the SAIP and any applicable award agreement
that shall be presented to the Director by the Company.

 

  d. Amendment - The Plan may only be amended by the Nominating and Governance
Committee of the Board of Directors.

 

  e. Itemized Statements – The Company shall provide periodic itemized
statements accounting for the payments that have been made to the respective
Directors under the Plan.

 

4